DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is responsive to the Patent Board Decision on 11/01/2021.  Claims 1-16 and 23-63 are pending.

REASONS FOR ALLOWANCE
Claims 1-16 and 23-63 are allowed.  
Claims 1-16 and 23-63 are directed generally to computer user interfaces, and more specifically to techniques for permitting a user to transition from use of one device to another, seamlessly. 
The prior art of record fails, individually or in specific combinations, to teach or suggest at least “… detect an external device, wherein the external device is executing a first application, the first application in a state; in response to detecting the external device executing the first application, display, on the display, an affordance corresponding to the first application and a visual indication of the external device that is executing the first application, including: in accordance with a determination that the external device is a first device, the visual indication of the external device has a first appearance and is displayed at a first location on the display; and in accordance with a determination that the external device is a second device that is different from the first device, the visual indication of the external device has a second appearance that is different from the first appearance and is displayed at the first location on the display; detect an input at a location of the displayed affordance; and in response to the input, 
Accordingly, claims 1-16 and 23-63 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

DARRIN HOPE
Examiner
Art Unit 2173


/TADESSE HAILU/Primary Examiner, Art Unit 2173